EXHIBIT 10.9

PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (this “Agreement”), effective as of the
date indicated below, evidences the grant of Performance Shares (“Performance
Shares”) by CytoDyn Inc.

 

Corporation:    CytoDyn Inc.      

     

      Vancouver, Washington    Grantee:   

     

     

     

     

     

   Grant Date:    January 28, 2020    Number of Performance Shares:   

     

   Vesting:    [***]    Performance Goals:    [***]   

The terms and conditions of this Award of Performance Shares are set forth on
the following pages of this Agreement.

This Agreement may be acknowledged and accepted by Participant by signing,
scanning, and returning a copy of this page by email.

 

    CYTODYN INC.

     

    By  

     

Grantee     Name  

     

    Its  

     



 

- 1 -



--------------------------------------------------------------------------------

AWARD AGREEMENT

PERFORMANCE SHARE AWARD

TERMS AND CONDITIONS

 

1.

Grant of Performance Shares

Subject to the terms and conditions of this Agreement, Corporation grants to
Participant an Award (the “Award”) in the Target Number of Performance Shares
shown above. As a grantee of Performance Shares, Participant will have only the
rights of a general unsecured creditor of Corporation until delivery of Shares
is made under this Agreement.

 

2.

Terms of Performance Shares

The Performance Shares are subject to the following terms and conditions:

2.1    Vesting. The Performance Shares earned pursuant to the Award will Vest on
the Vesting Date. The Vesting Date will be no later than 30 days following the
date on which the Committee certifies that the Performance Goal has been
satisfied.

2.2    Settlement. Unless previously forfeited pursuant to Section 3.4 or as
otherwise provided by this Agreement, the Award will be settled on a settlement
date (the “Settlement Date”) selected by the Committee as soon as practicable
after the Vesting Date, and in no case later than the 15th day of the third
month following the later of the end of the calendar year or the end of
Corporation’s taxable year in which the Vesting Date occurs, by the delivery to
the Participant of an unrestricted certificate for the number of Shares that
Vested on the Vesting Date.

2.3    Other Documents. Participant will be required to furnish to Corporation
before settlement such other documents or representations as Corporation may
require to assure compliance with applicable laws and regulations.

2.4    Performance Shares Not Transferable. Neither the Performance Shares, nor
this Agreement, nor any interest or right in the Performance Shares or this
Agreement, may be sold, pledged, assigned, or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the
Performance Shares have been settled as provided in this Agreement. Neither the
Performance Shares nor any interest or right in the Performance Shares will be
liable for the debts, obligations, contracts or engagements of Participant or
his or her successors in interest or will be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition will be null
and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence. Shares issued upon settlement of
Performance Shares may be subject to additional transfer restrictions as
provided in this Agreement.

2.5    Rights as Stockholder. Prior to the issuance of a certificate for Shares
in settlement of the Performance Shares, Participant will have no rights as a
stockholder of Corporation with respect to this Agreement or the Performance
Shares.

 

- 2 -



--------------------------------------------------------------------------------

3. Tax Withholding and Reimbursement

Participant is responsible for payment of all federal, state and local
withholding taxes and Participant’s portion of any applicable payroll taxes
imposed in connection with the settlement of the Performance Shares and the
issuance of Shares (collectively, the “Applicable Taxes”).

 

4.

Conditions Precedent

Corporation will not be required to issue any Shares upon Vesting of the
Performance Shares, or any portion thereof, until Corporation has taken any
action required to comply with all applicable laws. Such action may include,
without limitation, (a) registering or qualifying such Shares under any state or
federal law or under the rules of any securities exchange or association,
(b) satisfying any law or rule relating to the transfer of unregistered
securities or demonstrating the availability of an exemption from any such law,
(c) placing a restrictive legend or stop-transfer instructions on the Shares
issued upon settlement of the Award, or (d) obtaining the consent or approval of
any governmental or regulatory body.

 

5.

Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

 

6.

Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration administered by and in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc. The place
of arbitration will be Clark County, Washington. The award rendered by the
arbitrator will be final and binding, and judgment may be entered on the award
in any court having jurisdiction.

 

7.

Attorney Fees

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
reasonable attorney fees in connection with such suit, action, or arbitration,
and in any appeal. The determination of who is the prevailing party and the
amount of reasonable attorney fees to be paid to the prevailing party will be
decided by the arbitrator or arbitrators (with respect to attorney fees incurred
prior to and during the arbitration proceedings) and by the court or courts,
including any appellate courts, in which the matter is tried, heard, or decided,
including the court which hears any exceptions made to an arbitration award
submitted to it for confirmation as a judgment (with respect to attorney fees
incurred in such confirmation proceedings).

 

8.

Clawback/Recovery

Compensation paid to the Participant under this Award may be subject to
recoupment in accordance with any clawback policy, if in effect, of Corporation
in effect from time to time, including any such policy adopted after the date of
this Agreement, as well as any similar requirement of applicable law, including
without limitation the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the Sarbanes-Oxley Act of 2002, and rules adopted by a governmental agency
or applicable securities exchange under any such law. Participant agrees to
promptly repay or return any such compensation as directed by Corporation under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Award.

 

- 3 -



--------------------------------------------------------------------------------

9.

Code Section 409A

This Agreement and the Award are intended to be exempt from the requirements of
Code Section 409A by reason of all payments being “short-term deferrals” within
the meaning of Treas. Reg. § 1.409A-1(b)(4). All provisions of this Agreement
shall be interpreted in a manner consistent with preserving this exemption. In
no event will Corporation be liable for any tax, interest, or penalties that may
be imposed on Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.

 

     

     

 

- 4 -